internal_revenue_service number release date index no department of the treasury washington dc person to contact telephone number refer reply to cc ita - plr-129513-02 date date legend trust grantor spouse date1 month date attorney c1 c2 c3 dear this is in response to your letter dated date requesting rulings regarding the federal income and gift_tax consequences of proposed amendments to a_trust specifically you have requested rulings that the amendments to the terms of the trust do not give rise to gain_or_loss under sec_1001 of the internal_revenue_code or to gift_tax consequences under sec_2501 facts on date grantor created trust an irrevocable_trust grantor was named as the trustee plr-129513-02 on date grantor and spouse had only one child c1 article ii of trust identified c1 as the initial beneficiary and stated that a ny child or children of the grantor and spouse hereafter born or adopted also shall be beneficiaries of the trust article iii of trust provides as follows the initial trust estate shall be held and administered as a separate trust for c1 and distributed as hereinafter directed unless the donor otherwise directs the trustee shall divide any property subsequently transferred to this trust into separate and equal shares one share for the separate trust for each living beneficiary the sole beneficiary of each separate trust shall be the beneficiary for whom it is allocated article v paragraph a of trust provides that while any beneficiary is under the age of thirty years the trustee shall use so much of the income from his or her trust for his or her education as the trustee in his sole discretion determines to be reasonable and add any income not so used to principal article v paragraph b of trust provides that until distribution of the balance of his or her trust the trustee may pay to or use for the benefit of any beneficiary for his or her education so much of the principal of his or her trust as the trustee in his or her sole discretion determine to be reasonable for that purpose article v paragraph c of trust provides that when a beneficiary reaches the age of thirty years the trustee shall distribute to him or her the balance of his or her trust whereupon the trust shall terminate article v paragraph d of trust provides that upon the death of a beneficiary before he or she becomes entitled to receive the entire principal of his or her trust the trustee shall distribute his or her trust or any remaining portion thereof to the deceased beneficiary’s descendants per stirpes or if there is no descendant of the deceased beneficiary then living to the then living beneficiaries of this trust per stirpes subsequently grantor and spouse had two more children c2 and c3 grantor has stated that after the birth of c3 he began to question the terms of the trust in relation to his duties as trustee grantor also stated that at the time he created trust it was his intent for all of his children including after born children to share with one another equally in the assets of trust and that he believed the trust agreement effected this intention the attorney who drafted the trust agreement attorney stated that the trust agreement was the normal form he used for a standard gift trust for minor children and that he intended that the terms be applied in such a manner as to treat all of grantor’s children including after born children equally plr-129513-02 to conform the terms of the trust to his original intent grantor sought to reform trust under sec_11 96a of the revised code of washington state code under sec_11 96a of the state code parties may agree to a resolution of any matter by written_agreement signed by all parties any such agreement will be binding and conclusive on all persons interested in the estate_or_trust sec_11 96a a of the state code defines matter to include as relevant here any issue question or dispute involving the determination of any question arising in the administration of an estate_or_trust or with respect to any nonprobate_asset or with respect to any other asset or property interest passing at death that may include without limitation questions relating to the construction of wills trusts community_property agreements and other writings a special representative was appointed to represent each minor child of grantor and spouse in accordance with sec_11 96a of the state code sec_11 96a a of the state code provides in pertinent part that a trustee may petition the court having jurisdiction over the matter for the appointment of a special representative to represent a person who is interested in the trust and who is a minor sec_11 96a c provides that a special representative may enter into a binding agreement on behalf of the beneficiary he or she represents in month grantor and the special representatives entered into a binding agreement provided for under sec_11 96a of the state code to reform the trust the reformation will be retroactive to the date the trust was created but is contingent upon receipt of a favorable ruling from the internal_revenue_service that the clarified provisions will have no unfavorable income or gift_tax consequences pursuant to the reformation article iii of trust will be deleted in its entirety in addition article v paragraphs a b c and d of trust will be replaced with amended paragraphs a b c and d detailed in relevant part as follows article v paragraph a of trust as amended will provide that the trustee shall hold administer and distribute the income and principal of the entire trust for the benefit of all the children born or adopted between the grantor and spouse hereinafter the beneficiaries or beneficiary as the case may be article v paragraph a of trust as amended will also provide that once the eldest beneficiary reaches age thirty the trustee shall divide trust into equal shares one share for each beneficiary who is then living and one share for each beneficiary who is then deceased with descendants then living article v paragraph a of trust as amended will further provide that prior to the eldest beneficiary reaching age thirty the trustee may distribute income and principal as the trustee deems necessary for a beneficiary’s education which will be considered an advancement against the ultimate division of shares article v paragraph b of trust as amended provides for distributions after the division into shares article v paragraph c of trust as amended provides for distributions on the death of a beneficiary article v paragraph d of trust as amended provides for distributions to descendants of a deceased beneficiary plr-129513-02 the parties to the agreement obtained judicial approval of the agreement in a court of competent jurisdiction on date as provided for under sec_11 96a and 96a of the state code sec_11 96a of the state code provides in pertinent part that a special representative may note a hearing for presentation of the written_agreement to a court of competent jurisdiction the court will review the agreement on behalf of the parties represented by the special representative and determine whether or not the interests of the represented parties have been adequately represented and protected and an order declaring the court’s determination shall be entered if the court determines that such interests have not been adequately represented and protected the agreement shall be declared of no effect sec_11 96a of the state code provides in pertinent part that if under sec_11 96a of the state code a court has determined that the special representative has adequately represented and protected the parties represented the agreement may be filed with the court having jurisdiction over the trust and the agreement will be deemed approved by the court and is equivalent to a final court order binding on all persons interested in the trust ruling grantor has requested a ruling that the reformation of trust by the binding agreement will not result in a transfer in trust under sec_2511 that is subject_to tax under sec_2501 sec_2501 provides that a tax is imposed for each calendar_year on the transfer of property by gift during the calendar_year sec_2511 provides that the gift_tax applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2512 provides that if the gift is made in property the value thereof at the date of the gift is considered the amount_of_the_gift in 387_us_456 the court considered whether a state trial court’s characterization of property rights conclusively binds a federal court or agency in a federal tax controversy the court concluded that the decision of a state trial_court as to an underlying issue of state law should not be controlling when applied to a federal statute rather the highest court of the state is the best authority on the underlying substantive rule_of state law to be applied in the federal matter if there is no decision by that court then the federal authority must apply what it finds to be state law after giving proper regard to the state trial court’s determination and to relevant rulings of other courts of the state in this respect the federal_agency may be said in effect to be sitting as a state court plr-129513-02 generally if due to a mistake in drafting the instrument does not contain the terms of the trust that the grantor and the trustee intended the grantor or other interested_party may maintain a suit in equity to have the instrument reformed so that it will contain the terms that were actually agreed upon bogert bogert the law of trusts and trustees sec_991 revised 2d ed the law in washington recognizes that instruments may be reformed if the written_agreement does not express the intent of the parties geoghegan v dever wn 2d p 2d saterlie v lineberry wn app p 2d based on the facts submitted and the representations made we conclude that sec_11 96a 96a and 96a of the state code authorize the reformation of trust and that the reformation is consistent with applicable state law as it would be applied by the highest court in the state of washington therefore the reformation of trust by binding agreement will not result in a transfer in trust under sec_2511 that is subject_to tax under sec_2501 ruling sec_61 provides that gross_income includes gains derived from dealings in property under sec_1_61-1 of the income_tax regulations gross_income means all income from whatever source derived unless excluded by law gross_income includes income realized in any form whether in money property or services under sec_1001 gain from the sale_or_other_disposition of property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss shall be the excess of the adjusted_basis provided in such section for determining loss over the amount_realized under sec_1_1001-1 the gain_or_loss realized from the conversion of property into cash or from the exchange of property for other_property differing materially in_kind or extent is treated as income or loss sustained properties are viewed as different in a sense that is material to the code when their possessors enjoy legal entitlements different in_kind or extent from the properties given up 499_us_554 pincite as a general matter a transaction will be a taxable_event under sec_1001 if the transaction is a sale exchange or other_disposition of property and when there is an exchange the exchange results in the receipt of property that is materially different the court has approved the reformation to correct drafting errors and to effectuate the original intent of grantor because the reformation will be retroactive to the date trust was created there can be no differences between the beneficiaries’ interests in trust before and after the reformation agreement further trust will be the same before and after the reformation agreement therefore the reformation of trust is not a sale plr-129513-02 exchange or other_disposition of property consequently neither trust nor the beneficiaries of trust will realize gain_or_loss under sec_1001 because no gain will be realized no income will result from the reformation under sec_61 a copy of this letter must be attached to any income_tax return to which it is relevant we enclose a copy of the letter for this purpose also enclosed is a copy of the letter_ruling showing the deletions proposed to be made in the letter when it is disclosed under sec_6110 of the internal_revenue_code except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent sincerely robert a berkovsky branch chief office of associate chief_counsel income_tax accounting enclosures
